Exhibit 10.3

 

[g56871km01i001.gif]EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of February 26, 2019, by
and between B&G FOODS, INC. (hereinafter the “Corporation”) and JORDAN E.
GREENBERG (hereinafter “Executive”).

 

WHEREAS, subject to the terms of this Agreement, Corporation desires to employ
Executive as Executive Vice President and Chief Commercial Officer, and
Executive desires to accept such employment.

 

NOW THEREFORE, in consideration of the material advantages accruing to the two
parties and the mutual covenants contained herein, the Corporation and Executive
agree with each other as follows

 

1.                                      Effective Date.  For purposes of this
Agreement, the “Effective Date” shall mean March 11, 2019.

 

2.                                      Employment. Executive will render
full-time professional services to the Corporation and, as directed by the
Corporation, to its subsidiaries or other Affiliates (as defined in Paragraph 3
below), in the capacity of Executive Vice President and Chief Commercial Officer
under the terms and conditions of this Agreement.  He will at all times,
faithfully, industriously and to the best of his ability, perform all duties
that may be required of him by virtue of his position as Executive Vice
President and Chief Commercial Officer and in accordance with the directions and
mandates of the Board of Directors of the Corporation.  It is understood that
these duties shall be substantially the same as those of an executive vice
president and chief commercial officer of a similar business corporation engaged
in a similar enterprise.  Executive is hereby vested with authority to act on
behalf of the Corporation in keeping with policies adopted by the Board of
Directors, as amended from time to time.  Executive shall report to the
President and Chief Executive Officer (hereinafter the “Chief Executive
Officer”) and the Board of Directors.

 

3.                                      Services to Subsidiaries or Other
Affiliates. The Corporation and Executive understand and agree that if and when
the Corporation so directs, Executive shall also provide services to any
subsidiary or other Affiliate (as defined below) by virtue of his employment
under this Agreement.  If so directed, Executive agrees to serve as Executive
Vice President and Chief Commercial Officer of such subsidiary or other
Affiliate of the Corporation, as a condition of his employment under this
Agreement, and upon the termination of his employment under this Agreement,
Executive shall no longer provide such services to the subsidiary or other
Affiliate. The parties recognize and agree that Executive shall perform such
services as part of his overall professional services to the Corporation but
that in certain circumstances approved by the Corporation he may receive
additional compensation from such subsidiary or other Affiliate.  For purposes
of this Agreement, an “Affiliate” is any corporation or other entity that is
controlled by, controlling or under common control with the Corporation.
“Control” means the direct or indirect beneficial ownership of at least fifty
(50%) percent interest in the income of such corporation or entity, or the power
to elect at least fifty (50%) percent of the directors of such corporation or
entity, or such other relationship which in fact constitutes actual control.

 

--------------------------------------------------------------------------------



 

4.                                      Term of Agreement. The initial term of
Executive’s employment under this Agreement shall commence on the Effective Date
and end on December 31, 2019; provided that unless notice of termination has
been provided in accordance with Paragraph 8(a) at least sixty (60) days prior
to the expiration of the initial term or any additional twelve (12) month term
(as provided below), or unless this Agreement is otherwise terminated in
accordance with the terms of this Agreement, this Agreement shall automatically
be extended for additional twelve (12) month periods (the “Term”).

 

5.                                      Place of Performance.  The principal
place of Executive’s employment shall be the Corporation’s corporate
headquarters, which is currently located in Parsippany, New Jersey; provided
that Executive will be required to travel on Corporation business during the
Term as directed by the Chief Executive Officer.

 

6.                                      Base Compensation. During the Term, in
consideration for the services as Executive Vice President and Chief Commercial
Officer required under this Agreement, the Corporation agrees to pay Executive
an annual base salary of Three Hundred Seventy-Five Thousand Dollars ($375,000),
or such higher figure as may be determined at an annual review of his
performance and compensation by the Compensation Committee of the Board of
Directors, less applicable tax withholdings.  The annual review of Executive’s
base salary shall be conducted by the Compensation Committee of the Board of
Directors within a reasonable time after the end of each fiscal year of the
Corporation and any increase shall be retroactive to January 1st of the then
current Agreement year.  The amount of annual base salary shall be payable in
equal installments consistent with the Corporation’s payroll payment schedule
for other executive employees of the Corporation. Executive may choose to select
a portion of his compensation to be paid as deferred income through qualified
plans or other programs consistent with the policy of the Corporation and
subject to any and all applicable federal, state or local laws, rules or
regulations.

 

7.                                      Other Compensation and Benefits. During
the Term, in addition to his base salary, the Corporation shall provide
Executive the following:

 

(a)                                 Incentive Compensation.

 

(i)                                     Annual Bonus Plan.  Executive shall
participate in the Company’s annual bonus plan (the “Annual Bonus Plan”), as
shall be adopted and/or modified from time to time by the Board of Directors or
the Compensation Committee.  Annual Bonus Plan awards are calculated as a
percentage of Executive’s base salary on the December 31st closest to the last
day of the Annual Bonus Plan performance period.  The percentages of base salary
that Executive shall be eligible to receive in accordance with the Annual Bonus
Plan based on performance shall be determined by the Compensation Committee and
it is anticipated that the percentages shall initially range from 0% at
“Threshold” to 60% at “Target” and to 120% at “Maximum,” as such terms are
defined in the Annual Bonus Plan.  Notwithstanding the foregoing, for the
performance period in which the Effective Date occurs, Executive’s bonus under
the Annual Bonus Plan (i) for that portion of the Performance Period that occurs
before the Effective Date shall be determined on a pro rata basis applying the
applicable Annual Bonus Plan percentages in effect for Executive prior to the
Effective Date to his base salary multiplied by a fraction, the

 

2

--------------------------------------------------------------------------------



 

numerator of which is the number of days transpired in the performance period
beginning on the first day of the performance period and ending on the day prior
to the Effective Date and the denominator of which is the number of days in the
entire performance period, and (ii) for that portion of the Performance Period
that occurs on and after the Effective Date shall be determined on a pro rata
basis applying the percentages set forth above to his base salary multiplied by
a fraction, the numerator of which is the number of days transpired in the
performance period beginning on the Effective Date and ending on the last day of
the performance period and the denominator of which is the number of days in the
entire performance period.  Annual Bonus Plan awards are payable no later than
the 15th day of the third month following the end of each fiscal year of the
Corporation.

 

(ii)                                  Long-Term Incentive Compensation. 
Executive shall participate in the Company’s long-term incentive plans (the
“Long-Term Incentive Plans”), as shall be adopted and/or modified from time to
time by the Board of Directors or the Compensation Committee.  Executive shall
be eligible to earn Long-Term Incentive Plan awards (“LTIAs”) calculated as a
percentage of Executive’s base salary on the grant date of such LTIAs, with such
percentage to be determined by the Compensation Committee.  For performance
share LTIAs, the percentages of base salary that it is anticipated Executive
will be eligible to earn based on performance range from 30% at “Threshold” to
60% at “Target” to 120% at “Maximum,” as such terms are defined in the
performance share LTIAs.  Performance based LTIAs, if earned, are payable no
later than the 15th day of the third month following the end of the final fiscal
year of the Corporation of the applicable performance period.  Each year, at the
discretion of the Compensation Committee, it is anticipated that Executive will
be eligible to receive stock options equivalent on the grant date to 20% of
Executive’s base salary.

 

(iii)                               Other Incentive Compensation.  In addition,
Executive shall be eligible to participate in all other incentive compensation
plans, if any, that may be adopted by the Corporation from time to time and with
respect to which the other executive employees of the Corporation are eligible
to participate.

 

(b)                                 Vacation. Executive shall be entitled to
five (5) weeks (or twenty-five (25) days) of compensated vacation time during
each calendar year, to be taken at times mutually agreed upon between him and
the Chief Executive Officer of the Corporation; provided, however, that during
2019, the number of vacation days will be prorated based on the portion of the
calendar year Executive has been employed by B&G Foods.  Vacation accrual shall
be limited to the amount stated in the Corporation’s policies currently in
effect, as amended from time to time.

 

(c)                                  Sick Leave and Disability. Executive shall
be entitled to participate in such compensated sick leave and disability benefit
programs as are offered to the Corporation’s other executive employees.

 

(d)                                 Medical and Dental Insurance. Executive, his
spouse, and his dependents, shall be entitled to participate in such medical and
dental insurance programs as are provided to the Corporation’s other executive
employees.

 

3

--------------------------------------------------------------------------------



 

(e)                                  Executive Benefits And Perquisites.
Executive shall be entitled to receive all other executive benefits and
perquisites to which all other executive employees of the Corporation are
entitled.

 

(f)                                   Automobile and Cellular Phone.  The
Corporation agrees to provide Executive with a monthly automobile allowance of
$833.33, less applicable tax withholdings, and a monthly cellular phone
allowance of $130.00, less applicable tax withholdings.

 

(g)                                  Liability Insurance. The Corporation agrees
to insure Executive under the appropriate liability insurance policies, in
accordance with the Corporation’s policies and procedures, for all acts done by
him within the scope of his authority in good faith as Executive Vice President
and Chief Commercial Officer throughout the Term.

 

(h)                                 Professional Meetings and Conferences.
Executive will be permitted to be absent from the Corporation’s facilities
during working days to attend professional meetings and such continuing
education programs as are necessary for Executive to maintain such professional
licenses and certifications, if any, as are required in the performance of his
duties under this Agreement, and to attend to such outside professional duties
as have been mutually agreed upon between him and the Chief Executive Officer of
the Corporation.  Attendance at such approved meetings and programs and
accomplishment of approved professional duties shall be fully compensated
service time and shall not be considered vacation time. The Corporation shall
reimburse Executive for all reasonable expenses incurred by him incident to
attendance at approved professional meetings and continuing education programs,
and such reasonable entertainment expenses incurred by Executive in furtherance
of the Corporation’s interests; provided, however, that such reimbursement is
approved by the Chief Executive Officer of the Corporation.

 

(i)                                     Registration Fees and Professional Dues.
The Corporation shall reimburse Executive for registration fees for such
professional licenses and certifications, if any, as are required in the
performance of his duties under this Agreement.  In addition, the Corporation
agrees to pay dues and expenses to professional associations and societies and
to such community and service organizations of which Executive is a member
provided such dues and expenses are approved by the Chief Executive Officer as
being in the best interests of the Corporation.

 

(j)                                    Life Insurance. The Corporation shall
provide Executive with life insurance coverage on the same terms as such
coverage is provided to all other executive employees of the Corporation.

 

(k)                                 Business Expenses. The Corporation shall
reimburse Executive for reasonable expenses incurred by him in connection with
the conduct of business of the Corporation and its subsidiaries or other
Affiliates.

 

4

--------------------------------------------------------------------------------



 

8.                                      Termination Without Cause.

 

(a)                                 By the Corporation. The Corporation may, in
its discretion, terminate Executive’s employment hereunder without cause at any
time upon sixty (60) days prior written notice or at such later time as may be
specified in said notice (the date of termination set forth in such notice is
herein referred to as the “Termination Date”).  Except as otherwise provided in
this Agreement, after such termination, all rights, duties and obligations of
both parties shall cease.

 

(i)                                     Upon the termination of employment
pursuant to subparagraph (a) above, subject to the terms in subparagraph
(ii) and Paragraph 10 below and the requirements of Paragraph 11 below, in
addition to all accrued and vested benefits payable under the Corporation’s
employment and benefit policies, including, but not limited to, unpaid Annual
Bonus Awards and any other incentive compensation awards earned under the Annual
Bonus Plan or any other incentive compensation plan for any completed
performance periods, Executive shall be provided with the following Salary
Continuation and Other Benefits (as defined below) for the duration of the
Severance Period (as defined below):  (1) salary continuation payments for each
year of the Severance Period in an amount per year equal to 160% of his then
current annual base salary (“Salary Continuation”), which Salary Continuation
shall be paid in the same manner and pursuant to the same payroll procedures
that were in effect prior to the effective date of termination commencing on the
Corporation’s first payroll date following the Termination Date;
(2) continuation of medical, dental, life insurance and disability insurance for
him, his spouse and his dependents, during the Severance Period, as in effect on
the effective date of termination (“Other Benefits”), or if the continuation of
all or any of the Other Benefits is not available because of his status as a
terminated employee, a payment equal to the market value of such excluded Other
Benefits; (3) if allowable under the Corporation’s qualified pension plan in
effect on the date of termination, credit for additional years of service during
the Severance Period; and (4) outplacement services of an independent third
party, mutually satisfactory to both parties, until the earlier of one year
after the effective date of termination, or until he obtains new employment; the
cost for such service will be paid in full by the Corporation.  For purposes of
this Agreement (except for Paragraph 10 below), the “Severance Period” shall
mean the period from the date of termination of employment to the first (1st)
anniversary of the date of such termination.

 

(ii)                                  Subject to Paragraph 11 below, in the
event Executive accepts other employment during the Severance Period, the
Corporation shall continue the Salary Continuation in force until the end of the
Severance Period.  All Other Benefits described in subparagraph (i)(2) and the
benefit set forth in (i)(3), other than all accrued and vested benefits payable
under the Corporation’s employment and benefit policies, shall cease.

 

(iii)                               Executive shall not be required to seek or
accept any other employment. Rather, the election of whether to seek or accept
other employment shall be solely within Executive’s discretion. If during the
Severance Period Executive is receiving all or any part of the benefits set
forth in subparagraph (i) above and he should die, then Salary Continuation
remaining during the Severance Period shall be paid fully and completely to his
spouse or such individual designated by him or if no such person is designated
to his estate.

 

5

--------------------------------------------------------------------------------



 

(b)                                 Release. The obligation of the Corporation
to provide the Salary Continuation and Other Benefits described in subparagraph
(a) above is contingent upon and subject to (i) the execution and delivery by
Executive of a general release, in form and substance satisfactory to Executive
and the Corporation and (ii) Executive’s compliance with the requirements of
Paragraph 11.  The Corporation will provide Executive with a copy of a general
release satisfactory to the Corporation simultaneously with or as soon as
administratively practicable following the delivery of the notice of termination
provided in Paragraph 8(a), or at or as soon as administratively practicable
following the expiration of the Corporation’s right to cure provided in
Paragraph 8(d) or Paragraph 10, but not later than twenty-one (21) days before
the date payments are required to be begin under Paragraph 8(a).  Executive
shall deliver the executed release to the Corporation eight days before the date
payments are required to begin under Paragraph 8(a).

 

Without limiting the foregoing, such general release shall provide that for and
in consideration of the above Salary Continuation and Other Benefits, Executive
releases and gives up any and all claims and rights ensuing from his employment
and termination with the Corporation, which he may have against the Corporation,
a subsidiary or other Affiliate, their respective trustees, officers, managers,
employees and agents, arising from or related to his employment and/or
termination.  This releases all claims, whether based upon federal, state, local
or common law, rules or regulations.  Such release shall survive the termination
or expiration of this Agreement.

 

(c)                                  Voluntary Termination.  Should Executive in
his discretion elect to terminate this Agreement, he shall give the Corporation
at least sixty (60) days prior written notice of his decision to terminate.
Except as otherwise provided in this Agreement, at the end of the sixty (60) day
notice period, all rights, duties and obligations of both parties to the
Agreement shall cease, except for any and all accrued and vested benefits under
the Corporation’s existing employment and benefit policies, including but not
limited to, unpaid incentive compensation awards earned under the Annual Bonus
Plan or any other incentive compensation plan for any completed performance
periods. At any time during the sixty (60) day notice period, the Corporation
may pay Executive for the compensation owed for said notice period and in any
such event Executive’s employment termination shall be effective as of the date
of the payment.

 

(d)                                 Alteration of Duties.  If the Board of
Directors or the Chief Executive Officer of the Corporation, in either of their
sole discretion, takes action which substantially changes or alters Executive’s
authority or duties so as to effectively prevent him from performing the duties
of the Executive Vice President and Chief Commercial Officer as defined in this
Agreement, or requires that his office be located at and/or principal duties be
performed at a location more than forty-five (45) miles from the present
corporate headquarters of the Corporation in Parsippany, New Jersey, then
Executive may, at his option and upon written notice to the Board of Directors
within thirty (30) days after the Board’s or Chief Executive Officer’s action,
consider himself terminated without cause and entitled to the benefits set forth
in Paragraph 8(a), unless within thirty (30) days after delivery of such notice,
Executive’s duties have been restored.

 

6

--------------------------------------------------------------------------------



 

(e)                                  Disability.

 

(i)                                     The Corporation, in its sole discretion,
may terminate Executive’s employment upon his Total Disability. In the event he
is terminated pursuant to this subparagraph, he shall be entitled to the
benefits set forth in Paragraph 8(a), provided however, that the annual base
salary component of Salary Continuation shall be reduced by any amounts paid to
Executive under any disability benefits plan or insurance policy. For purposes
of this Agreement, the term “Total Disability” shall mean death or any physical
or mental condition which prevents Executive from performing his duties under
this contract for at least four (4) consecutive months. The determination of
whether or not a physical or mental condition would prevent Executive from the
performance of his duties shall be made by the Board of Directors in its
discretion. If requested by the Board of Directors, Executive shall submit to a
mental or physical examination by an independent physician selected by the
Corporation and reasonably acceptable to him to assist the Board of Directors in
its determination, and his acceptance of such physician shall not be
unreasonably withheld or delayed.  Failure to comply with this request shall
prevent him from challenging the Board’s determination.

 

(f)                                   Retirement. The Corporation, in its sole
discretion, may establish a retirement policy for its executive employees,
including Executive, which includes the age for mandatory retirement from
employment with the Corporation. Upon the termination of employment pursuant to
such retirement policy, all rights and obligations under this Agreement shall
cease, except that Executive shall be entitled to any and all accrued and vested
benefits under the Corporation’s existing employment and benefits policies,
including but not limited to unpaid incentive compensation awards earned under
the Annual Bonus Plan or any other incentive compensation plan for any completed
performance periods.

 

(g)                                  Section 280G.  Notwithstanding any other
provision of this Agreement, in the event that the amount of payments or other
benefits payable to Executive under this Agreement (including, without
limitation, the acceleration of any payment or the accelerated vesting of any
payment or other benefit), together with any payments, awards or benefits
payable under any other plan, program, arrangement or agreement maintained by
the Corporation or one of its Subsidiaries or other Affiliates, would constitute
an “excess parachute payment” (within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”)), such payments and
benefits shall be reduced (by the minimum possible amounts) in the order set
forth below until no amount payable to Executive under this Agreement or
otherwise constitutes an “excess parachute payment” (within the meaning of
Section 280G of the Code); provided, however, that no such reduction shall be
made if the net after-tax amount (after taking into account federal, state,
local or other income, employment and excise taxes) to which Executive would
otherwise be entitled without such reduction would be greater than the net
after-tax amount (after taking into account federal, state, local or other
income, employment and excise taxes) to Executive resulting from the receipt of
such payments and benefits with such reduction. If any payments or benefits
payable to Executive are required to be reduced pursuant to this Paragraph, such
payments and/or benefits to Executive shall be reduced in the following order:
first, payments that are payable in cash, with amounts that are payable last
reduced first; second, payments due in respect of any equity or equity
derivatives included at their full value under Section 280G (rather than their
accelerated value); third, payments due in respect of any equity

 

7

--------------------------------------------------------------------------------



 

or equity derivatives valued at accelerated value under Section 280G, with the
highest values reduced first (as such values are determined under Treasury
Regulation Section 1.280G-1, Q&A 24); and fourth, all other non-cash benefits.

 

All determinations required to be made under this Paragraph 8(g), including
whether a payment would result in an “excess parachute payment” and the
assumptions to be utilized in arriving at such determinations, shall be made by
an accounting firm designated by the Corporation (the “Accounting Firm”) which
shall provide detailed supporting calculations both to the Corporation and
Executive as requested by the Corporation or Executive.  All fees and expenses
of the Accounting Firm shall be borne solely by the Corporation and shall be
paid by the Corporation. Absent manifest error, all determinations made by the
Accounting Firm under this Paragraph 8(g) shall be final and binding upon the
Corporation and Executive.

 

9.                                      Termination for Cause. Executive’s
employment under this Agreement may be terminated by the Corporation,
immediately upon written notice in the event and only in the event of the
following conduct:  conviction of a felony or any other crime involving moral
turpitude, whether or not relating to Executive’s employment; habitual unexcused
absence from the facilities of the Corporation; habitual substance abuse;
willful disclosure of material confidential information of the Corporation
and/or its subsidiaries or other Affiliates; intentional violation of conflicts
of interest policies established by the Board of Directors; wanton or willful
failure to comply with the lawful written directions of the Board or other
superiors; and willful misconduct or gross negligence that results in damage to
the interests of the Corporation and its subsidiaries or other Affiliates.
Should any of these situations occur, the Board of Directors and/or the Chief
Executive Officer will provide Executive written notice specifying the effective
date of such termination. Upon the effective date of such termination, any and
all payments and benefits due Executive under this Agreement shall cease except
for any accrued and vested benefits payable under the Corporation’s employment
and benefit policies, including any unpaid amounts owed under the Annual Bonus
Plan or any other incentive compensation plan.

 

10.                               Major Transaction. If, during the Term, the
Corporation consummates a Major Transaction and Executive is not the Executive
Vice President and Chief Commercial Officer with duties and responsibilities
substantially equivalent to those described herein and/or is not entitled to
substantially the same benefits as set forth in this Agreement, then Executive
shall have the right to terminate his employment under this Agreement and shall
be entitled to the benefits set forth in Paragraph 8(a), except that the
Severance Period shall mean the period from the date of termination of
employment to the second (2nd) anniversary of the date of such termination. 
Executive shall provide the Corporation with written notice of his desire to
terminate his employment under this Agreement pursuant to this Paragraph within
ninety (90) days of the effective date of the Major Transaction and the
Severance Period shall commence as of the effective date of the termination of
this Agreement, provided the Corporation has not corrected the basis for such
notice within thirty (30) days after delivery of such notice and further
provided that the effective date of termination of this Agreement shall not be
more than one year following the effective date of the Major Transaction.  If,
during the Term, the Corporation consummates a Major Transaction and the
Corporation terminates Executive’s employment hereunder without cause pursuant
to subparagraph 8(a) of this Agreement within one year after the Major
Transaction, then Executive shall be entitled to the benefits set forth in
Paragraph 8(a),

 

8

--------------------------------------------------------------------------------



 

except that the Severance Period shall mean the period from the date of
termination of employment to the second (2nd) anniversary of the date of such
termination.  For purposes of this Paragraph, “Major Transaction” shall mean the
sale of all or substantially all of the assets of the Corporation, or a merger,
consolidation, sale of stock or similar transaction or series of related
transactions whereby a third party (including a “group” as defined in
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended) acquires
beneficial ownership, directly or indirectly, of securities of the Corporation
representing over fifty percent (50%) of the combined voting power of the
Corporation; provided, however, that a Major Transaction shall not in any event
include a direct or indirect public offering of securities of the Corporation,
its parent or other Affiliates.

 

11.                               Restrictive Covenants.

 

(a)                                 Non-competition.  Executive agrees that
during (i) the Term; (ii) the one (1) year period following the effective date
of termination of this Agreement by Executive pursuant to Paragraph
8(c) (Voluntary Termination); and (iii) the one (1) year period following the
effective date of termination by the Corporation pursuant to Paragraph 9
(Termination For Cause) (the “Restricted Period”), he shall not, directly or
indirectly, be employed or otherwise engaged to provide services to any food
manufacturer operating in the United States of America which is directly
competitive with any significant activities conducted by the Corporation or its
subsidiaries or other Affiliates whose principal business operations are in the
United States of America.

 

(b)                                 Non-solicitation of Executives.  Executive
covenants and agrees not to directly or indirectly solicit, hire, recruit,
attempt to hire or recruit, or induce the termination of employment of any
employee of the Corporation during the Restricted Period.

 

(c)                                  Non-disparagement. Subject to subparagraph
(d)(v) below, Executive covenants and agrees that Executive will not at any time
make, publish or communicate to any person or entity or in any public forum any
defamatory or disparaging remarks, comments or statements concerning the
Corporation or its businesses, or any of its employees, officers, and existing
and prospective customers, suppliers, investors and other associated third
parties.

 

(d)                                 Confidentiality of Information.

 

(i)                                     Confidential Information.  Executive
recognizes and acknowledges that during his employment by the Corporation, he
will acquire certain proprietary and confidential information relating to the
business of the Corporation and its subsidiaries or other Affiliates (the
“Confidential Information”).  For purposes of this Agreement, “Confidential
Information” includes, but is not limited to, all information not generally
known to the public, in spoken, printed, electronic or any other form or medium,
relating directly or indirectly to: business processes, practices, methods,
policies, plans, documents, research, operations, strategies, techniques,
agreements, contracts, terms of agreements, transactions, potential
transactions, negotiations, pending negotiations, know-how, trade secrets,
work-in-process, manuals, records, systems, supplier information, vendor
information, financial information, advertising information, pricing
information, credit information, design information, supplier lists, vendor

 

9

--------------------------------------------------------------------------------



 

lists, developments, reports, internal controls, market studies, sales
information, revenue, costs, formulae, recipes, notes, communications, product
plans, designs, ideas, specifications, customer information, customer lists,
manufacturing information, factory lists, distributor lists, and buyer lists of
the Corporation or its businesses, or of any other person or entity that has
entrusted information to the Corporation in confidence.  Executive understands
that the above list is not exhaustive, and that Confidential Information also
includes other information that is marked or otherwise identified as
confidential or proprietary, or that would otherwise appear to a reasonable
person to be confidential or proprietary in the context and circumstances in
which the information is known or used.

 

(ii)                                  Restrictions.  Subject to subparagraph
(v) below, Executive covenants and agrees: (A) to treat all Confidential
Information as strictly confidential; (B) not to directly or indirectly
disclose, publish, communicate or make available Confidential Information, or
allow it to be disclosed, published, communicated or made available, in whole or
part, to any entity or person whatsoever (including other employees of the
Corporation) not having a need to know and authority to know and use the
Confidential Information in connection with the business of the Corporation and,
in any event, not to anyone outside of the direct employ of the Corporation
except as required in the performance of Executive’s authorized employment
duties to the Corporation or with the prior consent of the Corporation in each
instance (and then, such disclosure shall be made only within the limits and to
the extent of such duties or consent); (C) not to access or use any Confidential
Information, and not to copy any documents, records, files, media or other
resources containing any Confidential Information, or remove any such documents,
records, files, media or other resources from the premises or control of the
Corporation, except as required in the performance of Executive’s authorized
employment duties to the Corporation or with the prior consent of the
Corporation in each instance (and then, such disclosure shall be made only
within the limits and to the extent of such duties or consent); and (D) not to
use or disclose to the Corporation any confidential, trade secret, or other
proprietary information or material of any previous employer or other person,
and not to bring onto the Corporation’s premises any unpublished document or any
other property belonging to any former employer without the written consent of
that former employer.

 

(iii)                               Exit Obligations.  Upon (i) voluntary or
involuntary termination of Executive’s employment or (ii) the Corporation’s
request at any time during Executive’s employment, Executive shall (a) provide
or return to the Corporation any and all the Corporation property, including all
keys, key cards, access cards, identification cards, security devices, employer
credit cards, network access devices, user names and passwords for the
Corporation accounts (including but not limited to domain name and social media
accounts), computers, cell phones, smartphones, PDAs, pagers, equipment,
manuals, reports, files, books, compilations, work product, e-mail messages,
recordings, tapes, disks, thumb drives or other removable information storage
devices, hard drives and data and all the Corporation documents and materials
belonging to the Corporation and stored in any fashion, including but not
limited to those that constitute or contain any Confidential Information or Work
Product (as defined below), that are in the possession or control of Executive,
whether they were provided to Executive by the Corporation or any of its
business associates or created by Executive in connection with Executive’s
previous employment by the Corporation; and (b) delete or destroy all copies of
any such documents and materials not returned to the Corporation that remain in

 

10

--------------------------------------------------------------------------------



 

Executive’s possession or control, including those stored on any non-the
Corporation devices, networks, storage locations and media in Executive’s
possession or control.

 

(iv)                              Continuing Obligations.  Executive understands
and acknowledges that his or her obligations under this Agreement with regard to
any particular Confidential Information shall commence on the Effective Date and
shall continue during and after his or her employment by the Corporation until
such time as such Confidential Information has become public knowledge other
than as a result of Executive’s breach of this Agreement or breach by those
acting in concert with Executive or on Executive’s behalf.

 

(v)                                 Disclosures and Communications Permitted or
Required by Law.  Nothing in this Agreement shall be construed to prevent
disclosure of Confidential Information as may be required by applicable law or
regulation, or pursuant to the valid order of a court of competent jurisdiction
or an authorized government agency, or in connection with reporting possible
violations of federal law or regulation to any governmental agency, or making
other disclosures that are protected under the whistleblower provisions of
applicable law or regulation, provided that the disclosure does not exceed the
extent of disclosure required by such law, regulation or order.  Executive shall
promptly provide written notice of any such order to an authorized officer of
the Corporation as promptly as practicable after receiving such order, but in
any event sufficiently in advance of making any disclosure to permit the
Corporation to contest the order or seek confidentiality protections, as
determined in the Corporation’s sole discretion.

 

(e)                                  Remedies for Breach or Threatened Breach. 
In the event of a breach or threatened breach by Executive of any of the
provisions of this Paragraph 11 or any other provision of this Agreement,
Executive hereby consents and agrees that the Corporation shall be entitled to,
in addition to other available remedies, a temporary or permanent injunction or
other equitable relief against such breach or threatened breach from any court
of competent jurisdiction, without the necessity of showing any actual damages
or that money damages would not afford an adequate remedy, and without the
necessity of posting any bond or other security. The aforementioned equitable
relief shall be in addition to, not in lieu of, legal remedies, monetary damages
or other available forms of relief for such breach or threatened breach.

 

12.                               Representation and Warranty. Executive
represents and warrants that he is not a party to any non-compete, restrictive
covenant or related contractual limitation that would interfere with or hinder
his ability to undertake the obligations and expectations of employment with the
Corporation.

 

13.                               Proprietary Rights.

 

(a)                                 Work Product. Executive acknowledges and
agrees that all writings, works of authorship, technology, inventions,
discoveries, ideas and other work product of any nature whatsoever, that are
created, prepared, produced, authored, edited, amended, conceived or reduced to
practice by Executive, in whole or in part, individually or jointly with others
during the period of Executive’s employment by the Corporation and relating in
any way to the business or contemplated business, research or development of the
Corporation (regardless of when or where the Work Product is prepared or whose
equipment or other resources is used in preparing

 

11

--------------------------------------------------------------------------------



 

the same) and all printed, physical and electronic copies, all improvements,
rights and claims related to the foregoing, and other tangible embodiments
thereof (collectively, “Work Product”), as well as any and all rights in and to
copyrights, trade secrets, trademarks (and related goodwill), mask works,
patents and other intellectual property rights therein arising in any
jurisdiction throughout the world and all related rights of priority under
international conventions with respect thereto, including all pending and future
applications and registrations therefor, and continuations, divisions,
continuations-in-part, reissues, extensions and renewals thereof (collectively,
“Intellectual Property Rights”), shall be the sole and exclusive property of the
Corporation.  For purposes of this Agreement, Work Product includes, but is not
limited to, the Corporation information, including, without limitation, plans,
publications, research, strategies, techniques, agreements, documents,
contracts, terms of agreements, negotiations, know-how, computer programs,
computer applications, software design, web design, work in process, databases,
manuals, results, developments, reports, graphics, drawings, sketches, market
studies, formulae, notes, communications, algorithms, product plans, product
designs, styles, models, audiovisual programs, inventions, unpublished patent
applications, original works of authorship, discoveries, experimental processes,
experimental results, specifications, customer information, client information,
customer lists, client lists, manufacturing information, marketing information,
advertising information, and sales information.

 

(b)                                 Assignment of Inventions.  Executive hereby
sells, assigns and transfers unto the Corporation, its successors, assigns and
legal representatives, the full and exclusive right, title and interest to any
invention falling within the Work Product as defined herein, in the United
States of America and all foreign countries, including, but not limited to,
patent applications, divisionals, continuations, continuations-in-part, reissues
and reexaminations thereof and substitutions of or for patent applications, and
all foreign rights including the right to apply for a patent for the inventions
in any and all foreign countries and the right to claim priority to the filing
date of the U.S. or foreign patent application under the International
Convention.  Executive hereby authorizes and requests the Commissioner of
Patents to issue all patents issuing therefrom to the Corporation, its
successors, assigns and legal representatives.

 

(c)                                  Work Made for Hire; Assignment.  Executive
acknowledges that, by reason of being employed by the Corporation at the
relevant times, to the extent permitted by law, all of the Work Product
consisting of copyrightable subject matter is “work made for hire” as defined in
the Copyright Act of 1976 (17 U.S.C. § 101), and such copyrights are therefore
owned by the Corporation. To the extent that the foregoing does not apply,
Executive hereby irrevocably assigns to the Corporation, for no additional
consideration, Executive’s entire right, title and interest in and to all Work
Product and Intellectual Property Rights therein, including the right to sue,
counterclaim and recover for all past, present and future infringement,
misappropriation or dilution thereof, and all rights corresponding thereto
throughout the world.  Nothing contained in this Agreement shall be construed to
reduce or limit the Corporation’s rights, title or interest in any Work Product
or Intellectual Property Rights so as to be less in any respect than that the
Corporation would have had in the absence of this Agreement.

 

(d)                                 Further Assurances; Power of Attorney.
During and after Executive’s employment, Executive agrees to reasonably
cooperate with the Corporation at the Corporation’s expense to (i) apply for,
obtain, perfect and transfer to the Corporation the Work Product and

 

12

--------------------------------------------------------------------------------



 

Intellectual Property Rights in the Work Product in any jurisdiction in the
world; and (ii) maintain, protect and enforce the same, including, without
limitation, executing and delivering to the Corporation any and all
applications, oaths, declarations, affidavits, waivers, assignments and other
documents and instruments as shall be requested by the Corporation. Executive
hereby irrevocably grants the Corporation power of attorney to execute and
deliver any such documents on Executive’s behalf in Executive’s name and to do
all other lawfully permitted acts to transfer the Work Product to the
Corporation and further the transfer, issuance, prosecution and maintenance of
all Intellectual Property Rights therein, to the full extent permitted by law,
if Executive does not promptly cooperate with the Corporation’s request (without
limiting the rights the Corporation shall have in such circumstances by
operation of law). The power of attorney is coupled with an interest and shall
not be affected by Executive’s subsequent incapacity.

 

(e)                                  Moral Rights.  To the extent any copyrights
are assigned under this Agreement, Executive hereby irrevocably waives, to the
extent permitted by applicable law, any and all claims Executive may now or
hereafter have in any jurisdiction to all rights of paternity, integrity,
disclosure and withdrawal and any other rights that may be known as “moral
rights” with respect to all Work Product and all Intellectual Property Rights
therein.

 

(f)                                   No License.  Executive understands that
this Agreement does not, and shall not be construed to, grant Executive any
license or right of any nature with respect to any Work Product or Intellectual
Property Rights or any Confidential Information, materials, software or other
tools made available to Executive by the Corporation.

 

14.                               Security and Access.  Executive shall (i) to
comply with all of the Corporation’s security policies and procedures as in
force from time to time including computer equipment, telephone systems,
voicemail systems, facilities access, key cards, access codes, the Corporation
intranet, internet, social media and instant messaging systems, computer
systems, e-mail systems, computer networks, document storage systems, software,
data security, passwords and any and all other the Corporation facilities, IT
resources and communication technologies (“Facilities Information Technology and
Access Resources”); (ii) not to access or use any Facilities and Information
Technology Resources except as authorized by the Corporation; and (iii) not to
access or use any Facilities and Information Technology Resources in any manner
after the termination of Executive’s previous employment by the Corporation,
whether termination is voluntary or involuntary. Executive agrees to notify the
Corporation promptly in the event Executive learns of any violation of the
foregoing by others, or of any other misappropriation or unauthorized access,
use, reproduction or reverse engineering of, or tampering with any Facilities
and Information Technology Access Resources or other the Corporation property or
materials by others.

 

15.                               Superseding Agreement. This Agreement
constitutes the entire agreement between the parties and contains all the
agreements between them with respect to the subject matter hereof. It also
supersedes any and all other agreements or contracts, either oral or written,
between the parties with respect to the subject matter hereof.

 

13

--------------------------------------------------------------------------------



 

16.                               Agreement Amendments.  Except as otherwise
specifically provided, the terms and conditions of this Agreement may be amended
at any time by mutual agreement of the parties, provided that before any
amendment shall be valid or effective, it shall have been reduced to writing,
approved by the Board of Directors or the Compensation Committee of the Board of
Directors, and signed by the Chairman of the Board of Directors, the Chairman of
the Compensation Committee, the Chief Executive Officer or any officer of the
Corporation authorized to do so by the Board of Directors or the Compensation
Committee, and Executive.

 

17.                               Invalidity or Unenforceability Provision.  The
invalidity or unenforceability of any particular provision of this Agreement
shall not affect its other provisions and this Agreement shall be construed in
all aspects as if such invalid or unenforceable provision had been omitted.

 

18.                               Binding Agreement; Assignment. This Agreement
shall be binding upon and inure to the benefit of the Corporation and Executive,
their respective successors and permitted assigns. The parties recognize and
acknowledge that this Agreement is a contract for the personal services of
Executive and that this Agreement may not be assigned by him nor may the
services required of him hereunder be performed by any other person without the
prior written consent of the Corporation.

 

19.                               Governing Law. This Agreement and any claim,
controversy or dispute arising under or related to this Agreement, the
relationship of the parties, and/or the interpretation and enforcement of the
rights and duties of the parties shall be construed and enforced under and in
accordance with the laws of the State of New Jersey, without regard to conflicts
of law principles.  Anything in this Agreement to the contrary notwithstanding,
the terms of this Agreement shall be interpreted and applied in a manner
consistent with the requirements of Code section 409A so as not to subject
Executive to the payment of any tax penalty or interest under such section.

 

20.                               Enforcing Compliance. If Executive needs to
retain legal counsel to enforce any of the terms of this Agreement either as a
result of noncompliance by the Corporation or a legitimate dispute as to the
provisions of the Agreement, then any fees incurred in such expense by Executive
shall be reimbursed wholly and completely by the Corporation if Executive
prevails in such legal proceedings.

 

21.                               Notices. All notices, requests, demands and
other communications hereunder shall be in writing and shall be deemed effective
when delivered, if delivered in person, or upon receipt if mailed by overnight
courier or by certified or registered mail, postage prepaid, return receipt
requested, to the parties at the addresses set forth below, or at such other
addresses as the parties may designate by like written notice:

 

To the Corporation at:

B&G Foods, Inc

Four Gatehall Drive

Parsippany, NJ 07054

Attn:  General Counsel

 

14

--------------------------------------------------------------------------------



 

To Executive at:

his then current address included in the employment records of the Corporation

 

22.                               Counterparts.  This Agreement may be executed
in counterparts, each of which shall be deemed an original, but all of which
together shall be deemed to be one and the same agreement.  A signed copy of
this Agreement delivered by facsimile, e-mail or other means of electronic
transmission shall be deemed to have the same legal effect as delivery of an
original signed copy of this Agreement.

 

23.                               Other Terms Relating to Code Section 409A. 
Executive’s right to Salary Continuation, right to Other Benefits, and right to
reimbursements under this Agreement each shall be treated as a right to a series
of separate payments under Treasury Regulation section 1.409A-2(b)(2)(iii).

 

(a)                                 Reimbursements.  Any reimbursements made or
in-kind benefits provided under this Agreement shall be subject to the following
conditions:

 

(i)                                     The reimbursement of any expense shall
be made not later than the last day of Executive’s taxable year following
Executive’s taxable year in which the expense was incurred (unless this
Agreement specifically provides for reimbursement by an earlier date).  The
right to reimbursement of an expense or payment of an in-kind benefit shall not
be subject to liquidation or exchange for another benefit.

 

(ii)                                  Any reimbursement made under Paragraph
8(a)(i)(2), 8(d), 8(e) or 10 for expenses for medical coverage purchased by
Executive, if made during the period of time Executive would be entitled (or
would, but for such reimbursement, be entitled) to continuation coverage under
the Corporation’s medical insurance plan pursuant to COBRA if Executive had
elected such coverage and paid the applicable premiums, shall be exempt from
Code section 409A and the six-month delay in payment described below pursuant to
Treasury Regulation section 1.409A-1(b)(9)(v)(B).

 

(iii)                               Any reimbursement or payment made under
Paragraph 8(a)(i)(2), 8(d), 8(e) or 10 for reasonable expenses for outplacement
services for Executive shall be exempt from Code section 409A and the six-month
delay in payment described below pursuant to Treasury Regulation section
1.409A-1(b)(9)(v)(A).

 

(b)                                 Short-Term Deferrals.  It is intended that
payments made under this Agreement due to Executive’s termination of employment
that are not otherwise subject to Code section 409A, and which are paid on or
before the 15th day of the third month following the end of Executive’s taxable
year in which his termination of employment occurs, shall be exempt from
compliance with Code section 409A pursuant to the exemption for short-term
deferrals set forth in Treasury Regulation section 1.409A-1(b)(4).

 

(c)                                  Separation Pay Upon Involuntary Termination
of Employment.  It is intended that payments made under this Agreement due to
Executive’s involuntary termination of employment under Paragraph 8(a)(i)(2),
8(d), 8(e) or 10 that are not otherwise exempt from compliance with

 

15

--------------------------------------------------------------------------------



 

Code section 409A, and which are separation pay described in Treasury Regulation
section 1.409A-1(b)(9)(iii), shall be exempt from compliance with Code section
409A to the extent that the aggregate amount does not exceed two times the
lesser of (i) Executive’s annualized compensation for his taxable year preceding
the taxable year in which his termination of employment occurs and (ii) the
maximum amount that may be taken into account under a qualified plan pursuant to
Code section 401(a)(17) for the year in which the termination of employment
occurs.

 

(d)                                 Six-Month Delay.  Anything in this Agreement
to the contrary notwithstanding, payments to be made under this Agreement upon
termination of Executive’s employment that are subject to Code section 409A
(“Covered Payment”) shall be delayed for six months following such termination
of employment if Executive is a “specified employee” on the date of his
termination of employment.  Any Covered Payment due within such six-month period
shall be delayed to the end of such six-month period.  The Corporation will
increase the Covered Payment to include interest payable on such Covered Payment
at the interest rate described below from the date of Executive’s termination of
employment to the date of payment.  The interest rate shall be determined as of
the date of Executive’s termination of employment and shall be the rate of
interest then most recently published in The Wall Street Journal as the “prime
rate” at large U.S. money center banks.  The Corporation will pay the adjusted
Covered Payment at the beginning of the seventh month following Executive’s
termination of employment. Notwithstanding the foregoing, if calculation of the
amounts payable by any payment date specified in this subsection is not
administratively practicable due to events beyond the control of Executive (or
Executive’s beneficiary or estate) and for reasons that are commercially
reasonable, payment will be made as soon as administratively practicable in
compliance with Code section 409A and the Treasury Regulations thereunder.  In
the event of Executive’s death during such six-month period, payment will be
made or begin, as the case may be with respect to a particular payment, in the
payroll period next following the payroll period in which Executive’s death
occurs.

 

For purposes of this Agreement, “specified employee” means an employee of the
Corporation who satisfies the requirements for being designated a “key employee”
under Code section 416(i)(1)(A)(i), (ii) or (iii), without regard to Code
section 416(i)(5), at any time during a calendar year, in which case such
employee shall be considered a specified employee for the twelve-month period
beginning on the next succeeding April 1.

 

[Signatures on Next Page]

 

16

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Corporation and Executive have executed this Agreement
as of the day and year first above written.

 

 

B&G FOODS, INC.

 

 

 

 

 

By:

/s/ Scott E. Lerner

 

 

Name:

Scott E. Lerner

 

 

Title:

Executive Vice President,

 

 

 

General Counsel and Secretary

 

 

 

JORDAN E. GREENBERG

 

 

 

 

 

/s/ Jordan E. Greenberg

 

17

--------------------------------------------------------------------------------